DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Objections
Claim 8 is objected to because of the following informalities:
In line 2, “computer readable” should be hyphenated.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.

As per claim 15, the claim language recites a “system”.  However, it appears that the system would reasonably be interpreted by one of ordinary skill in the art as software, per se, failing to be tangibly embodied or include any recited hardware as part of the system.  Software alone is directed to non-statutory subject matter.  Applicant is advised to amend the claims to include a hardware element (i.e., a processor and/or memory) in order to overcome the 101 rejection.  Claims 16-20 do not cure the deficiencies of the claim on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6-9, 11, 13-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al (U.S. Pat. No. 9026630 B2, hereinafter Gulati) in view of Catrein et al (U.S. Pat. Pub. No. 2018/0150246 A1, hereinafter Catrein).

As per claim 1, Gulati teaches the limitations substantially as claimed, including a method, the method comprising:
a host (Figure 1);
identifying a request to initiate a virtual cluster at least partially on the host, wherein the virtual cluster comprises one or more virtual nodes (Col. 4, Line 50 – Col. 5, Line 21 teaches a request that 
identifying permissions associated with the virtual cluster (Col. 6, Lines 40-53 teaches consideration of constraints related to the virtual cluster, where constraints correlate to permissions);
determining at least one storage repository from the one or more storage repositories for the virtual cluster based on the permissions (Col. 5, Lines 13-21 teaches selection of storage arrays for the virtual cluster based on the criteria); and
initiate execution of the virtual cluster with access to at least one file system corresponding to the at least one storage repository (Figure 4 teaches including the storage array with the virtual cluster such that the virtual cluster has access to the storage array; Col. 3, Lines 50-52 teaches that storage arrays contain file systems).

Gulati does not expressly teach mounting one or more storage repositories to a host.

However, Catrein teaches mounting one or more storage repositories to a host (Paragraph [0107]).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Catrein with those of Gulati in order to allow for Gulati’s method to enable the host to access the one or more storage repositories, which could lead to more efficient execution and processing of data between the two, potentially leading to a higher likelihood of adoption by potential users.

As per claim 2, Gulati teaches that the host comprises a virtual machine (Figure 1 shows host systems which include virtual machines).

As per claim 4, Gulati teaches that the one or more storage repositories comprise data stored one or more distributed file systems (Col. 3, Lines 26-42; Col. 3, Lines 50-52).

As per claim 6, Gulati teaches mounting at least one additional storage repository to the host, determining when the at least one additional storage repository is associated with the virtual cluster, and when the at least one additional storage repository is associated with the virtual cluster, providing access to at least one file system corresponding to the at least one additional storage repository (Col. 5, Lines 13-21 teaches performing these same steps on multiple storage arrays).

As per claim 7, Gulati teaches that the one or more storage repositories are accessible using Ethernet, fibre channel, or Peripheral Component Interconnect Express (PCIe) from the host (Col. 3, Lines 43-59).

As per claims 8, 9, 11, 13, and 14, they are computing apparatus claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

As per claims 15, 17, 19, and 20, they are system claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati and Catrein, as applied to claim 1 above, and further in view of Applicant-Admitted Prior Art (hereinafter AAPA).

As per claim 3, Gulati and Catrein do not expressly teach that the one or more virtual nodes comprise one or more containers.

However, AAPA teaches that the one or more virtual nodes comprise one or more containers (Paragraph [0002]).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of AAPA with those of Gulati and Catrein in order to allow for Gulati’s and Catrein’s method to employ a wider variety of known and available virtualization technologies, which could increase the flexibility and desirability of the method, thereby potentially increasing adoption by potential users.

As per claim 10, it is a computing apparatus claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

As per claim 16, it is a system claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati and Catrein, as applied to claim 1 above, and further in view of Protopopov et al (U.S. Pat. No. 8352941 B1, hereinafter Protopopov).

As per claim 5, Gulati and Catrein do not expressly teach that the permissions comprise a tenant identifier, and wherein determining the at least one storage repository from the one or more storage repositories for the virtual cluster based on the permissions comprises determining the at least one storage repository from the one or more storage repositories associated with the tenant identifier.

However, Protopopov teaches that the permissions comprise a tenant identifier, and wherein determining the at least one storage repository from the one or more storage repositories for the virtual cluster based on the permissions comprises determining the at least one storage repository from the one or more storage repositories associated with the tenant identifier (Col. 8, Line 60 – Col. 9, Line 19).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Protopopov with those of Gulati and Catrein in order to allow for Gulati’s and Catrein’s method to better secure the various storage information by the use of tenant identifiers, which could increase confidence in the method for potential users.

As per claim 12, it is a computing apparatus claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

As per claim 18, it is a system claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762.  The examiner can normally be reached on M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196